Citation Nr: 0525774
Decision Date: 09/21/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-05 634	)	DATE OCT 31 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ORDER

     The following corrections are made in a decision issued by the Board in this case on September 21, 2005:

     On page 20, under ORDER, paragraph 1, lines 1 and 2, delete a congenital deformity of the left ankle and insert PTSD.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0525774	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a cyst on the neck.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.

4.  Entitlement to service connection for skin disease, to 
include a skin rash, to include as a result of exposure to 
herbicides.

5.  Entitlement to service connection for prostatitis, to 
include as a result of exposure to herbicides.

6.  Entitlement to service connection for a disability 
manifested by memory loss, to include as a result of exposure 
to herbicides.

7.  Entitlement to service connection for impotency, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

During the pendency of the veteran's appeal, he submitted 
claims for service connection for residuals of cysts on the 
groin and arms and for compensation for residuals of back 
surgery under the provisions of 38 U.S.C.A. § 1151.  The 
veteran's claim for service connection for residuals of cysts 
on the groin and arms was denied in a February 2004 rating 
decision and he was advised of the decision and his appellate 
rights that same month.  He did not appeal the determination.  
His claims for compensation under the provisions of 
38 U.S.C.A. § 1151 were denied in a December 2004 rating 
decision.  He was notified of this decision in January 2005, 
and to date, has not appealed the decision.  Therefore, these 
issues are not for appellate consideration.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

Although the September 2003 supplemental statement of the 
case appears to have considered the veteran's claim of 
entitlement to service connection for PTSD on its merits, the 
Board has a duty, under applicable law, to address the "new 
and material evidence" requirement in this claim, as the 
claim was previously denied in December 1990.  If it is found 
that no new and material evidence has been submitted, the 
merits of the claim may not be considered.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the Board has modified the issue to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, as indicated on the title page of this decision.

As the following decision does reopen the veteran's claim for 
service connection for PTSD, the issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1990 RO decision denied service connection for 
PTSD, residuals of a cyst on the neck and tension headaches.  
The veteran did not appeal the decision.

2.  A subsequent June 1998 rating decision also denied the 
veteran's claim of entitlement to service connection for 
PTSD, on the basis that there was not enough evidence to make 
a determination as the veteran did not report to a scheduled 
examination.  The veteran did not initiate an appeal of the 
adverse determination.

3.  The evidence received since the June 1998 rating 
decision, with respect to the denial of service connection 
for PTSD is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

4.  The evidence received since the December 1990 rating 
decision, with respect to the denial of service connection 
for residuals of a cyst on the neck, is either cumulative or 
redundant.  It does not bear directly and substantially upon 
the specific matter of whether the veteran's cyst on the neck 
had its onset in service or was otherwise related to any 
incident of service; and when considered with all of the 
evidence of record, it has no significant effect upon the 
facts previously considered.

5.  The evidence received since the December 1990 rating 
decision, with respect to the denial of service connection 
for headaches, is either cumulative or redundant.  It does 
not bear directly and substantially upon the specific matter 
of whether the veteran's headaches had their onset in service 
or are otherwise related to any incident of service; and when 
considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.

6.  The evidence of record does not show that the veteran's 
current skin disease is etiologically linked to his service 
or any incident therein.

7.  The evidence of record does not show that the veteran's 
current prostatitis is etiologically linked to his service or 
any incident therein.

8.  The evidence of record does not show that the veteran 
currently has a disability manifested by memory loss.

9.  The evidence of record does not show that the veteran's 
current impotency is etiologically linked to his service or 
any incident therein.

CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied the veteran's 
claim of entitlement to service connection for PTSD is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  The evidence received since the June 1998 rating decision 
denying entitlement to service connection for PTSD, is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The December 1990 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
residuals of a cyst on the neck and headaches, is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
residuals of a cyst on the neck.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

5.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

6.  A skin disease, to include a skin rash, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

7.  Prostatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

8.  A disability characterized by memory loss was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

9.  Impotency was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in February 2003, and supplemental statements of the 
case in September 2003 and February 2004, which notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In letters dated in October 2000 and February 2001, in 
conjunction with the statement of the case issued after the 
March 2002 rating decision, the RO provided adequate notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  In this respect, the Board 
notes that the February 2001 letter informed the veteran that 
if there was any relevant evidence in the custody of a 
federal department or agency he wanted considered in support 
of his claims he should list them on the enclosed form 
indicating locations and dates of treatment.  Although the 
letter did not specifically state the veteran could submit 
any evidence in his possession, it did state that he could 
submit evidence regarding any relevant evidence he wanted VA 
to consider.  Moreover, the statement of the case provided 
him with a copy of 38 C.F.R. § 3.159, the regulatory 
provisions implementing VCAA.  Thus, the Board finds the 
veteran has been provided notice of the evidence he still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with any additional evidence that he possessed or knew of 
that could help to substantiate his claim.  At this stage of 
the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports, 
transcripts of the veteran's testimony at hearings and 
personal statements.  The veteran has not alleged that there 
are any other outstanding medical records and has repeatedly 
stated that his treatment is exclusively with VA.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

New and Material Evidence

Factual Background

A December 1990 rating decision originally denied the 
veteran's claim of entitlement to service connection for PTSD 
because there was not a current diagnosis.  The decision also 
denied his claims for service connection for residuals of a 
cyst on the neck and for headaches because there was no 
evidence of any treatment for these disabilities in service.  
In December 1992, the veteran again filed a claim of 
entitlement to service connection for PTSD.  That same month 
the RO advised him that he must submit new and material 
evidence to reopen the claim.  The veteran did not respond.  
In January 1998, the veteran relevantly attempted to reopen 
his claim for service connection for PTSD.  After he failed 
to report to a VA psychiatric examination, the RO advised him 
in a June 1998 letter that his claim had been denied and that 
they were unable to take further action in his claim until he 
was willing to report to a rescheduled examination.  He was 
advised of his appellate rights.  The veteran did not appeal 
the decision.  On August 30, 2000, the RO relevantly received 
the veteran's current attempt to reopen his claims of 
entitlement to service connection for PTSD, residuals of a 
cyst on the neck and headaches.

The evidence on file at the time of the December 1990 and 
June 1998 determinations consisted of the veteran's service 
medical records, service personnel records and VA Agent 
Orange Registry and psychiatric examination reports.  

His service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with a 
psychiatric disability, cysts on the neck or headaches.  His 
April 1971 medical history report shows the veteran denied 
frequent or severe headaches, cysts or any depression, 
excessive worry, frequent or terrifying nightmares or nervous 
trouble of any sort.  The accompanying separation examination 
report shows no relevant abnormalities.

The June 1990 VA Agent Orange Registry examination report 
shows the veteran gave a history of frequent headaches behind 
his eyes and forehead.  He took aspirin for relief of his 
headaches.  The examination report noted that he had a lesion 
on his neck that had its onset after his service in Vietnam.  
The diagnoses included tension headaches and an infected left 
thigh cyst.  The examination report specifically indicated 
that there were no Agent Orange skin diseases.  

The June 1990 VA psychiatric examination report notes the 
veteran's relevant history and the examiner indicated that 
the veteran reported no symptoms that were clearly indicative 
of PTSD.  The examiner opined that the veteran might be 
suffering from a very mild case of PTSD and that he also 
exhibited symptoms of depression with symptoms consistent 
with dysthymic disorder.

The evidence submitted since the December 1990 and June 1998 
determinations includes ongoing VA and private treatment 
records, June and July 2003 VA compensation examination 
reports, and the veteran's written statements regarding his 
alleged in-service stressors, as well as written statements 
from his nephew, a friend and a person who served with him in 
Vietnam, and the transcripts of the veteran's testimony at a 
May 2003 personal hearing and his April 2005 travel board 
hearing.

VA and private treatment records show that in January 1987, 
the veteran had an abscess in the right axilla that he stated 
was similar to lesions he had had in his groin in 1965 and 
1975.  He was diagnosed with left-sided headaches in October 
1990.  VA treatment records show ongoing treatment for major 
depressive disorder.  A July 2002 VA mental health treatment 
record notes that the veteran was not diagnosed with PTSD 
after a recent screening for such.  However, a January 2004 
VA treatment record shows a diagnosis of rule out PTSD.  

A June 2003 VA psychiatric examination report and a July 2003 
VA psychological examination report both show that the 
veteran's claims files were reviewed as well as the veteran 
examined.  Both examiners diagnosed PTSD.

During his May 2003 personal hearing, the veteran testified 
that believed he had PTSD as a result of his service with the 
300th Military Police Company in Vietnam.  He also testified 
that his company escorted convoys throughout Vietnam and that 
he experienced several stressors in that capacity.  He 
testified that his friend died in his arms and that he saw 
many dead bodies along the convoy routes.  He also testified 
that the base where his company was stationed in Dian was hit 
by mortar and rocket attacks on several occasions.  The 
veteran also testified that he first experienced off and on 
headaches in service and continued to experience them after 
his discharge.  He did not seek treatment for his headaches 
in service and he testified that no physician had linked his 
current headaches to his service.

In October 2003, the veteran submitted statements from his 
nephew, a personal friend and D.C.W., who stated he served 
with the veteran in Vietnam in the 300th Military Police 
Unit.  He stated that the veteran and he escorted convoys 
from the harbors to different areas in Vietnam and as a 
result saw dead bodies and were exposed to "sapper" fire.  
The nephew and friend's statements addressed the veteran's 
behavior after his return from service.

During his April 2005 travel board hearing before the 
undersigned, the veteran testified that he first experienced 
headaches in Vietnam and noticed that he was still 
experiencing headaches after his discharge.  He took VA-
prescribed medications for his headaches.  Regarding his 
claim for PTSD, the veteran testified that he escorted 
convoys throughout Vietnam while assigned to the 95th 
Military Police Battalion, 300th MP Company.  He testified 
that he was a "combat MP."  He testified that he had 
vehicles run over mines and had experienced sniper fire while 
escorting the convoys.  Although he knew friends who had been 
wounded by enemy fire, he never witnessed their being 
injured, he only heard about it afterwards.

Analysis

The veteran is seeking to reopen his claims of entitlement to 
service connection for PTSD, residuals of a cyst on the neck 
and headaches, which were previously denied by the RO in 
December 1990.  His claim for service connection for PTSD was 
again denied in a June 1998 rating decision.

As noted above, the RO may have reopened the veteran's claim 
of entitlement to service connection for PTSD and considered 
it on its merits, or a de novo basis.  However, the Board 
must initially determine whether the appellant presented new 
and material evidence sufficient to reopen the service 
connection claims because doing so goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
them de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Since the veteran did not appeal the December 1990 and June 
1998 RO decisions, those decisions are final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2004).  His claims, then, cannot be reopened unless new and 
material evidence has been received since those decisions.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claims on any basis (which, in this case, is the December 
1990 rating decision for the claims for service connection 
for residuals of a cyst on the neck and for headaches, and 
the June 1998 rating decision for the claim for service 
connection for PTSD) in order to determine whether the claims 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for PTSD, the Board finds that, 
assuming the credibility of the June and July 2003 VA 
psychiatric and psychological examination reports, the 
submitted evidence is new, not cumulative or redundant.  This 
newly submitted evidence is also material because it tends to 
show that the veteran has a current diagnosis of PTSD.  In 
this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
evidence when considered with the previous evidence of 
record, or by itself, is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
again, because it tends to show that the veteran has a 
current diagnosis of PTSD.  As a result, it raises a 
reasonable possibility of substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the June 1998 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108.  The issue of entitlement to service connection for 
PTSD will be addressed in the subsequent remand.

With regard to the veteran's claims to reopen his previously 
denied claims for service connection for residuals of a cyst 
of the neck and for headaches, the Board finds that the 
evidence received since the December 1990 rating decision 
consists mainly of the veteran's ongoing treatment for 
headaches and his statements regarding the onset of his 
headaches.  The Board further finds that this evidence is 
cumulative of evidence previously considered, which also 
showed the presence of a cyst of the neck and diagnosed 
tension headaches.  Moreover, the submitted medical evidence 
fails to indicate an etiological link between the current 
residuals of a left knee cyst and diagnosed headaches and the 
veteran's period of service, and it does not raise a 
reasonable possibility of substantiating the claims. 38 
C.F.R. § 3.156(a).  Therefore, the Board finds that the 
evidence received since the December 1990 rating decision is 
not new and material within the meaning of applicable VA 
regulation.  Therefore, the claims for service connection for 
residuals of a cyst on the neck and for headaches are not 
reopened.  38 U.S.C.A. § 5108.  The appeals are denied with 
regard to these issues.

Service Connection

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
skin diseases, to include rashes, prostatitis, memory loss or 
impotency.  His treatment records do indicate that he was 
treated for diagnosed acute gonococcal urethritis in January 
1970 and nonspecific urethritis in December 1970.  An April 
1971 medical history report shows the veteran denied frequent 
or painful urination, skin disease and loss of memory.  The 
accompanying separation examination report shows that a 
psychiatric examination as well as clinical evaluation of his 
skin and genito-urinary system were normal.  The examination 
report specifically notes that digital examination of the 
prostate was normal.   

Private treatment records, dating from July 1982 to October 
2000, show that in September 1983, the veteran complained of 
a mild discharge from his penis after straining his back and 
a rash in his groin area.   The diagnosis included tinea 
cruris.  As early as January 1987, he complained of some 
sexual dysfunction, and was diagnosed with dyspnea and 
anxiety.  In October 1989, the veteran underwent a cystoscopy 
which revealed a prostatic urethra obstruction at the bladder 
neck.  He was treated for probable prostatitis in September 
1992 and complained of decreased sexual performance in April 
1994.  He was diagnosed with impotence in May 1998.

A June 1990 VA Agent Orange Registry examination report 
indicates that examination of his skin revealed no evidence 
of Agent Orange skin disease and revealed a diagnosis of non 
active pseudofolliculitis.  A VA genitourinary examination 
conducted that same month notes the veteran's history of 
being treated for gonorrhea as a teenager with a recent 
history of intermittent slowness of stream and hesitancy.  He 
denied any nocturia, hematuria or stones.  Examination 
revealed evidence of a normal prostate with normal expressed 
prostatic secretions.  The examiner found no evidence of 
urologic disease.

A June 1990 VA psychiatric examination report shows that 
mental status examination revealed that his remote, recent 
and immediate recall were good.

VA treatment records, dating from July 2000 to September 
2003, show that a July 2000 mental health treatment record 
shows an Axis I diagnosis of sexual dysfunction not otherwise 
specified.  In August 2000, the veteran gave a history of 
having had problems with his prostate since his discharge 
from service.  A December 2000 treatment record notes the 
veteran's history of prostatitis and of extremely sensitive 
skin since Vietnam and shows diagnoses of prostatitis and 
contact dermatitis.  In March 2001, he was diagnosed with 
chronic prostatitis.  

During a June 2003 VA psychiatric examination, the examiner 
noted that the veteran complained of a poor memory, but noted 
that he had sleep apnea and further noted that he was a good 
historian and stated the date.  There was no diagnosis 
associated with memory loss.

During his May 2003 personal hearing, the veteran testified 
that he had intermittent skin rashes during service and was 
given salves to treat them.  After service he was diagnosed 
with a tropical skin rash but could not recall if any 
physician had linked his current skin rashes to his service 
in Vietnam.  He testified that he had recurring rashes on his 
hands, legs and groin and sometimes on his face.  He further 
testified that he was treated for prostatitis in service and 
had continued to have chronic prostatitis since his discharge 
from service.  The veteran testified that he first began to 
have impotency problems in service, but did not seek 
treatment at the time.  Currently, he was on regular 
medication for impotency.  He testified that he did not 
experience memory loss during service, but did notice memory 
loss shortly after his discharge from service.  He received 
treatment for memory loss through VA therapy.  

VA treatment records, dating from September 2003 to January 
2004, show ongoing complaints and treatment for various 
complaints.  A January 2004 treatment record notes the 
veteran had a worsening and spreading itchy rash over the 
left back and side with flaking.  The impression included 
skin rash, dermatitis versus psoriasis versus eczema.

During his April 2005 travel board hearing before the 
undersigned, the veteran testified that that he began to have 
impotency problems not long after his discharge from service.  
Initially the problem occurred rarely and then progressed.  
He first noticed skin rashes while he was still stationed in 
Vietnam.  He initially experienced a bad jock itch-like rash 
that persisted.  Afterwards, patches began to break out on 
his arms and hands.  After his discharge from service he 
continued to have rashes.  He testified that he first had 
prostate problems in service.  He had difficulty urinating 
and dribbled afterwards and discharged pus from his penis.  
Initially he thought he had contracted gonorrhea, but was 
later treated for prostate problems.  After his discharge he 
was treated for prostate problems in New Mexico and underwent 
surgery.  He testified that he had no problems with his 
memory prior to his entrance in service and began to 
experience memory problems towards the last part of his 
service.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's chronic prostatitis, current skin 
diseases, to include dermatitis, and impotency are not 
presumed by law to have been incurred in service as a result 
of herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Skin Disease to Include Skin Rashes

The veteran contends that he currently has a skin disease, to 
include skin rashes, as a result of his in-service exposure 
to Agent Orange.  He further contends that his current skin 
rashes were first manifest in service.

While the evidence reveals that he currently suffers from 
intermittent skin rashes variously diagnosed, there is no 
competent medical evidence of record etiologically linking 
the veteran's current skin rashes to his service.  Moreover, 
there is no evidence of any skin rashes or skin diseases in 
service.  Moreover, the veteran denied any skin problems at 
the time of his April 1971 separation examination.  Under the 
circumstances, the Board finds that there is no medical 
evidence of record etiologically linking his currently 
diagnosed skin diseases to his service or any incident 
therein.  

As noted above, although the veteran is presumed to have been 
exposed to herbicides in service, skin diseases other than 
chloracne or other acneform disease consistent with 
chloracne, are not diseases presumptively associated with 
herbicide exposure.  38 U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 
38 C.F.R. § 3.307(a)(6)(ii).  

Although the veteran believes his currently diagnosed skin 
disease is the result of his exposure to Agent Orange in 
service or that it first became manifest in service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
GERD must be denied.

Prostatitis

The veteran also contends that his current prostatitis is a 
result of his in-service exposure to Agent Orange while 
stationed in Vietnam.

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his 
prostatitis.  While the evidence reveals that he currently 
suffers from chronic prostatitis, there is no competent, 
probative evidence of record etiologically linking his 
current prostatitis to his service or any incident therein.  
In this respect, although the veteran contends that he was 
treated for prostatitis in service and shortly after his 
discharge, his service medical records show two episodes of 
treatment for urethritis in 1970 and no treatment for 
prostatitis.  Moreover, his separation examination report 
specifically notes that a digital examination of his prostate 
was normal.  Finally, there is no evidence of subsequent 
treatment for any disability that could be associated with 
prostatitis until 1983, more than 10 years after his 
discharge from service.  Therefore, the Board finds that the 
evidence does not provide the necessary etiological link 
between the veteran's current prostatitis and his service or 
any incident therein.

Likewise, although the service records confirm that the 
veteran had active service in Vietnam during the Vietnam era 
and is presumed to have been exposed to herbicides in 
service, as noted above, prostatitis (unlike prostate cancer) 
is not a disease presumptively associated with herbicide 
exposure.  38 U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

While the veteran believes his currently diagnosed 
prostatitis is the result of his in-service exposure to Agent 
Orange, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for prostatitis must be denied.

Disability Manifested by Memory Loss

The veteran contends that he currently has a disability 
manifested by memory loss as a result of his in-service 
exposure to herbicides.

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed memory loss.  In this regard, the Board notes 
that the evidence does not show any inservice complaints or 
treatment for memory loss.  Although he has since made 
infrequent complaints of memory loss, he has not been 
diagnosed with any disability manifest by memory loss.  
Moreover, the June 2003 VA examiner, after reviewing the 
veteran's records and examining him, noted that the veteran 
reported a bad memory, but that he was a good historian and 
knew the date.  There is no objective evidence of record of 
any current memory loss.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a disability manifested by memory loss.  38 
C.F.R. § 3.303.  

While the veteran believes he currently has memory loss as a 
result of his service, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra.; Espiritu v. Derwinski, supra.  Accordingly, 
the claim for service connection for a disability manifested 
by memory loss must be denied.

Impotency

The veteran also contends that his currently diagnosed 
impotency is a result of his in-service exposure to Agent 
Orange while stationed in Vietnam.

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his impotency.  
While the evidence reveals that he currently suffers from 
impotency, there is no competent, probative evidence of 
record etiologically linking his current impotency to his 
service or any incident therein.  In this respect, although 
the veteran contends that he experienced impotency in service 
and shortly after his discharge, his service medical records 
show no relevant complaints, treatment or diagnoses.  
Moreover, there is no evidence of complaints or treatment for 
sexual dysfunction until 1987, more than 15 years after his 
discharge from service.  Therefore, the Board finds that the 
evidence does not provide the necessary etiological link 
between the veteran's current impotence and his service or 
any incident therein.

Likewise, although the service records confirm that the 
veteran had active service in Vietnam during the Vietnam era 
and is presumed to have been exposed to herbicides in 
service, as noted above, impotency is not a disease 
presumptively associated with herbicide exposure.  38 
U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Again, although the veteran believes his currently diagnosed 
impotency is the result of his in-service exposure to Agent 
Orange, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for impotency must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for skin disease, to include skin 
rashes, prostatitis, a disability manifest by memory loss and 
impotency, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, supra.  


ORDER

The claim of entitlement to service connection for a 
congenital deformity of the left ankle is reopened and, to 
this extent only, the appeal is granted.

As no new and material evidence has been received, the claim 
for service connection for residuals of a cyst on the neck is 
not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for headaches is not reopened.  The 
appeal is denied.

Service connection for skin disease, to include a skin rash, 
is denied.

Service connection for prostatitis is denied.

Service connection for a disability manifest by memory loss 
is denied.

Service connection for impotency is denied.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with the VCAA.  

The veteran's DD 214 and service personnel records show that 
he was assigned to the 300th Military Police Company, USARPAC 
while stationed in Vietnam from December 1969 to November 
1970.  His DD Form 214 also indicates that his principal MOS 
during service was in military police.  His DD 214 does not 
reflect that he was awarded a Combat Infantry Badge 
indicative of combat service.

A review of the evidence of record, including the veteran's 
VA examination reports, his testimony and his stressor 
statements, submitted in April 1998 and October 2003, as well 
as the written statement submitted by D. C. W., who 
reportedly served with him in Vietnam, reveals that the 
veteran's claimed stressors include:

(1) assignment to combat military police unit responsible for 
escorting convoys and experiencing sniper fire in such 
capacity; (2) seeing dead bodies while escorting the convoys; 
(3) experiencing rocket attacks to his base on several 
occasions; and (4) having his friend "[redacted]" 
die in his arms.  

The record does not show that the RO has made any attempts to 
verify any of the veteran's alleged in-service stressors, 
other than the death of Mr. [redacted].  The RO should attempt 
to verify the veteran's alleged stressors through all 
available sources, to include contacting the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
and an attempt should be made to obtain any relevant records 
from the Operational Reports from the unit the veteran was 
assigned to during his service in Vietnam.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The RO should document 
its efforts and, if such efforts are unsuccessful, the RO 
should so inform the veteran and advise him to submit 
alternate forms of evidence to support his claim of 
entitlement to service connection for PTSD.  

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  

VA records indicate that the veteran has been diagnosed with 
PTSD.  While the VA examination reports contain some general 
discussion of the veteran's stressors, there is no medical 
evidence linking his current diagnosis of PTSD with any 
specific alleged in-service stressor.  In light of the above, 
the Board is of the opinion that a VA psychiatric examination 
of the veteran would be helpful in the adjudication of the 
instant claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any evidence not 
previously provided that is necessary to 
substantiate his claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a) and Quartuccio, supra, 
as well as any other applicable legal 
precedent.  The RO should allow the 
applicable period of time for response.

2.  The above-mentioned summary of the 
veteran's stressors and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records.  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history and operational 
reports for the unit the veteran was 
assigned to while in Vietnam for the 
period during which he served with such 
unit.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should adjudicate 
on a de novo basis the issue of 
entitlement to service connection for 
PTSD.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs






